IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39148

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 485A
                                                 )
       Plaintiff-Respondent,                     )      Filed: August 10, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
RODOLFO DOMINGUEZ,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )
                                                 )      AMENDED OPINION THE
                                                 )      COURT’S PRIOR OPINION
                                                 )      DATED MAY 23, 2012 IS
                                                 )      HEREBY AMENDED

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for domestic violence in the presence of a
       child, affirmed; order denying I.C.R. 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Rodolfo Dominguez entered an Alford 1 plea to domestic violence in the presence of a
child. Idaho Code §§ 18-903(a), 18-918(2), 2 18-918(4). The district court sentenced Dominguez



1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
2
       Incorrectly cited in the district court’s judgment as 18-912(2).

                                                 1
to a unified term of fifteen years, with a minimum period of confinement of three years.
Dominguez filed an Idaho Criminal Rule 35 motion, which the district court denied. Dominguez
appeals.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Dominguez’s Rule 35
motion. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73. Upon review of the record, we conclude no abuse of discretion has been shown.
        Therefore, Dominguez’s judgment of conviction and sentence, and the district court’s
order denying Dominguez’s Rule 35 motion, are affirmed.




                                                     2